Citation Nr: 1730071	
Decision Date: 07/28/17    Archive Date: 08/04/17

DOCKET NO.  10-24 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1. Entitlement to service connection for a right knee disorder to include as secondary to service-connected right and left foot disabilities. 

2. Entitlement to service connection for a left knee disorder to include as secondary to service-connected right and left foot disabilities. 

3. Entitlement to a total disability rating due to individual unemployablity (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to September 1995. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that continued to 10 percent ratings for left and right foot bunionectomy disabilities and found no new and material evidence to reopen the claims for left and right knee disabilities. 

In a February 2015 decision, the Board reopened the claims for entitlement to service connection for right and left knee disorders and remanded the claims for additional development. 

In a May 2016 decision, the Board denied entitlement to a disability rating in excess of 10 percent for left and right foot bunionectomy and remanded the right and left knee disorder claim for additional development, to include obtaining an addendum medical opinion. 

In November 2014, a Travel Board hearing was held before the undersigned Veterans Law Judge (VLJ). A transcript is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Pursuant to the Board's May 2016 remand request, the AOJ obtained an addendum medical opinion to assist in determining the etiology of the Veteran's right and left knee disabilities.  The June 2016 VA examiner opined that the Veteran's knee disabilities were not caused by or chronically aggravated by the Veteran's service connected right and left foot disabilities, the rationale being that the Veteran's exit exam was unremarkable for bilateral lower extremities and that degenerative osteoarthritis is a natural condition with thinning of cartilage and narrowing of joint space. This opinion however is inadequate to decide the claim.

The examiner was to provide supporting rationale for his or her opinion. Unfortunately, the Board's directives were not substantially complied with and another remand is necessary. Although the Board sincerely regrets the additional delay, an additional remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. See Stegall v. West, 11 Vet. App. 268 (1998).

The Board also finds that the TDIU claim is inextricably intertwined with the remanded issues.

Accordingly, the case is REMANDED for the following action:

1. Obtain updated VA treatment records.

2. Then forward the claims file to an orthopedist for an addendum opinion regarding the Veteran's right and left knee disability. This examiner should be someone different, if possible, then the examiner who provided the June 2016 opinion.  No additional examination of the Veteran is necessary, unless the examiner determines otherwise.

The entire claims file should be made available to and be reviewed by the orthopedist in conjunction with this request. Following review of the claims file, he or she should respond to the following: 

As to each left and right knee disability diagnosed, please opine whether such is at least as likely as not (a 50% or better probability) related to the Veteran's service.

If it is determined that left and/or right knee disabilities are not related directly to the Veteran's service, please opine whether it is at least as likely as not (a 50% or better probability) that the Veteran's diagnosed right and left knee disorders were caused or chronically aggravated due to the Veteran's service-connected right and left foot disabilities.

The term 'as likely as not' does not mean 'within the realm of medical possibility,' but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

The examiner should indicate in his/her report that the claims folder was reviewed. A complete rationale for all opinions expressed must be provided. 

3. When the development requested has been completed, and after undertaking any additional development deemed by it to be appropriate, readjudicate the Veteran's claims, to include the issue of entitlement to TDIU. If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




